                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ALICIA BROWN,
A.B.1                                        *

       Plaintiffs                            *

               v.                            *      Civil Action No. DKC-19-1983

BALTIMORE COUNTY, MARYLAND,                  *
KRISTY CACERES, Individually and
 in her capacity as Court Appointed          *
 Evaluator,
MARY STENGAL, Individually and in her        *
 Official capacity as Head of Family
 Division in Baltimore County, and           *
DURRELL WILLIAMS,
                                             *
               Defendants

                                MEMORANDUM OPINION

       Alicia Brown, a resident of Baltimore County, Maryland, seeks declaratory and injunctive

relief mandating that her juvenile records be excluded from custody proceedings involving Brown

and Durrell Williams.2 ECF No. 1 at 10. Brown also seeks $1,000.000.00 in damages from

Williams and $2,800,000.00 from Baltimore County and Kristy Caceres and Mary Stengal, who




   1
        Federal courts uniformly do not allow parents, guardians or next friends to appear without
legal representation on behalf of a minor or incompetent person. See Wenger v. Canastota Central
Sch. Dist., 146 F.3d 123, 124 (2nd Cir. 1998), overruled on other grounds; Devine v. Indian River
Sch. Bd., 121 F. 3d 576, 581-82 (11th Cir. 1997), overruled on other grounds; Johns v. San Diego,
114 F.3d 874, 876 (9th Cir. 1997); Meeker v. Kercher, 782 F.2d 153, 154, (10th Cir. 1986). This
prohibition is designed to protect the interests of the minor or incompetent person from being
compromised by one who lacks the legal training necessary adequately to protect them. It also
recognizes that lay persons are not bound by the same ethical obligations placed upon lawyers.
See Brown v. Ortho Diagnostic Sys., Inc., 868 F. Supp. 168, 172 (E.D. Va. 1994).
   2
         That case, Williams v. Brown, Family Circuit Court case no. 03-C-16-00619 (Balt. Co. Cir.
Ct.), filed on June 22, 2016, currently is on appeal. See http://casesearch.courts.state.md.us/
casesearch/inquiryDetail.jis?caseId (last reviewed July 19, 2019).
have played a role in the evaluation process made part of the resolution of a custody battle

involving the minor child “A.B.”3

       This case is not Brown’s first attempt to invoke federal court oversight of her child custody

dispute. In Brown, et al. v. Baltimore County, Maryland, et al., Civil Action No. JKB-19-1772

(D. Md.), Brown sought to remove Baltimore County Circuit Court Judge Kathleen Cox4 by

invoking the Third, Fourth, and Fourteenth Amendments to the United States Constitution and the

civil rights statute, 42 U.S.C. § 1983 as the bases for subject matter jurisdiction. Id., ECF No. 1 at

10-11.5 Brown alleged that Defendant Cox refused to recuse herself from child custody

proceedings between Brown and Durrell Williams despite a conflict of interest and following a

trial awarded custody to Williams, an alleged abuser. ECF No. 1 at 4-7. On July 9, 2019, the

Honorable James K. Bredar dismissed the lawsuit for lack of subject-matter jurisdiction, while

also noting that judicial officers are immune from liability for judicial acts and invoking the

Rooker-Feldman6 [abstention] doctrine. Id., ECF No. 2, Order of July 9, 2019.




   3
      The Court notes that custody was awarded to Williams. See Williams v. Brown, Case No.
03-C-16-006617 (Balto. Co. Cir. Ct.), docket entry of January 31, 2019.
   4
         Brown makes no specific claims of misconduct on the part of Baltimore County other than
to state that “the Baltimore County government developed and maintained policies and/or customs
exhibiting deliberate indifference to the Constitutional rights of United States citizens, which
caused the violations of [Brown’s] rights” by failing to “adequately monitor and identify
misconduct” of Defendant “Caceres and Court officials involved in such unlawful actions.” ECF
No. 1 at 9.
   5
       In the previous proceeding, an individual identified as “Civil Rights Activist John Barnett”
appeared to have filed the action on behalf of Brown and her daughter.
   6
       See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker
v. Fidelity Trust Co., 263 U.S. 413, 416 (1923).
                                                2
       Having determined that the instant lawsuit derives from Brown’s custody case, this court

must examine whether federal jurisdiction permits adjudication of her claims. Under the “well-

pleaded complaint” rule, the facts showing the existence of subject matter jurisdiction “must be

affirmatively alleged in the complaint.” Pinkley, Inc. v. City of Frederick, 191 F.3d 394, 399 (4th

Cir. 1999) (citing McNutt v. Gen’l Motors Acceptance Corp., 298 U.S. 178 (1936)). “A court is

to presume, therefore, that a case lies outside its limited jurisdiction unless and until jurisdiction

has been shown to be proper.” United States v. Poole, 531 F.3d 263, 274 (4th Cir. 2008) (citing

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)). Moreover, the “burden of

establishing subject matter jurisdiction is on . . . the party asserting jurisdiction.” Robb Evans &

Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010); accord Hertz v. Friend, 599 U.S.

77, 95 (2010); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010).

       To provide a federal forum for plaintiffs who seek to vindicate federal rights, Congress has

conferred on the district courts original jurisdiction over civil actions that arise under the

Constitution, laws, or treaties of the United States. Exxon Mobil Corp., 545 U.S. at 552; 28 U.S.C.

§ 1331. See also U.S. Constitution Art. III, § 2 (“The Judicial Power shall extend to all Cases, in

Law and Equity, arising under this Constitution, the Laws of the United States, and Treaties made

. . .”). This is sometimes called federal question jurisdiction. Furthermore, under 28 U.S.C. §

1367(a), district courts are granted “supplemental jurisdiction over all other claims that are so

related to claims in the action within [the courts’] original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” Section 1367 does

not create an independent basis for jurisdiction. Rather, § 1367 allows for a court to exercise

supplemental jurisdiction over state law claims, but only where the complaint also pleads related

federal claims.

                                                  3
       Brown claims her juvenile court record was divulged by Defendant Caceres during

Brown’s child custody proceedings, in violation of Maryland law.7 This misconduct does not

confer federal jurisdiction. However, Brown also invokes the federal wiretapping law, 18 U.S.C.

§ 2510 et seq.,8 claiming that telephone conversations recorded without her knowledge by

Defendant Williams were improperly used during those custody proceedings.9 ECF No. 1, p. 3,

6. Brown also claims Caceres sent Brown’s juvenile record to Williams and other undisclosed

individuals via email, which Williams provided to Brown’s employer, leading to the termination

of Brown’s security clearance and employment as a government contractor. ECF No. 1, p. 8.

       Brown, a private citizen, lacks a judicially cognizable interest in any criminal prosecution

that might be invoked under the wiretapping law. See Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973); Otero v. United States Attorney General, 832 F.2d 141 (11th Cir. 1987). Further, the

statute is designed to protect against “interception” of wire and electronic communications

affecting interstate or foreign communication or commerce, not telephone recordings and emails

between parents embroiled in a custody dispute.




   7
      Brown seeks to impose supervisory liability on Defendant Stengal and the Baltimore
County government for failure to monitor and stop Caceres’ allegedly improper conduct.
   8
        In addition to criminal penalties, the statute provides a mechanism for relief, including
injunctive relief and recovery of civil damages, against a person or entity in certain limited
circumstances. See 18 U.S.C. § 2520(a) and (b).
   9
         Brown also lists various federal statutes, without elaboration, including the Privacy Act of
1974 (5 U.S.C. § 552(a), the E-Government Act of 2002, the Federal Information Security
Modernization Act of 2014, 44 U.S.C § 3551 et seq., the Information Technology Management
Reform Act of 1996, the Freedom of Information Act of 1966, 5 U.S.C. § 552(c)(c) and (c)(7)(C),
the Paperwork Reduction Act of 1995, 44 U.S.C. § 3501 et seq., the Children’s Online Privacy
Protection Act of 1998, the Fair Credit Reporting Act of 1970, 15 U.S.C. § 1681(a), and an
Executive Order concerning classification of national security information. ECF No. 1 at 5. This
fails to establish the existence of a federal question.
                                                    4
         In the civil cover sheet accompanying this action, Brown checks “other civil rights” and

“personal injury/assault, libel & slander” as the bases for her claims.10 ECF No. 1-1. As noted in

Brown, et al. v. Baltimore County, Maryland, et al., Civil Action No. JKB-19-1772, the federal

court must abstain from intervening in Brown’s custody case. Simply put, federal question

jurisdiction is absent in this case.

         One other avenue of subject-matter jurisdiction must be examined. A dispute over

damages caused by assault, libel and slander are state tort claims, and do not provide a basis for

federal question jurisdiction, unless diversity jurisdiction is present. Congress “has granted district

courts original jurisdiction in civil actions between citizens of different States, between U.S.

citizens and foreign citizens, or by foreign states against U.S. citizens,” so long as the amount in

controversy exceeds $75,000. Exxon Mobil Corp., 545 U.S. at 552; see 28 U.S.C. § 1332.

However, diversity jurisdiction “requires complete diversity among parties, meaning that the

citizenship of every plaintiff must be different from the citizenship of every defendant.” Cent. W.

Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (emphasis

added); see Strawbridge v. Curtiss, 7 U.S. 267 (1806). Here, at least two of the individuals/entities

named in the complaint, Defendants Williams and Baltimore County, are in Maryland, as is

Plaintiff, defeating diversity jurisdiction.

         Without a jurisdictional basis for suit, Brown’s lawsuit is legally frivolous. Such lawsuits

are subject to dismissal pursuant to the court’s inherent authority, even where, as here, the plaintiff

has paid the filing fee. Smith v. Kagan, 616 F.App’x 90 (4th Cir. 2015); see Chong Su Yi v. Soc.



    10
        Section 1343 also does not create a federal cause of action, but instead grants federal courts
original jurisdiction over certain types of suits concerning the deprivation of civil rights. Other
than citing § 1343 and checking a box on the civil cover sheet, Brown provides no details
supporting such claim.
                                                  5
Sec. Admin., 554 F.App’x 247, 248 (4th Cir. 2014) (same); Ross v. Baron, 493 F.App’x 405, 406

(4th Cir. 2012) (same). The federal rules required dismissal any time there is a determination there

is no jurisdiction. See Fed.R.Civ.P.12(h)(3) (“If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.”); see also Arbaugh v. Y & H Corp.,

546 U.S. 500, 506-07 (2006). Such dismissal is appropriate here, given the lack of federal subject-

matter jurisdiction. A separate Order follows.




September 16, 2019                                                  /s/
                                                     DEBORAH K. CHASANOW
                                                     United States District Judge




                                                 6
